DETAILED ACTION
Responsive to the Applicant reply filed on 06/16/2021, Applicant’s amendments to claims have been entered and respective arguments carefully considered and responded in following.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2021 has been entered. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/05/2021, 05/27/2021, 06/18/2021 and 08/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed 06/16/2021 has been entered. Claims 1, 5, 14 and 19-20 have been amended. Claims 1-20 remain pending in the application.
Applicant’s amendments to claims 5 has overcome the 35 USC § 112 rejection previously set forth in the Final Office Action mailed on 03/17/2021. Therefore the 35 USC § 112 rejection previously set forth in the Final Office Action is withdrawn.

Response to Arguments
Applicant’s arguments, see amended claim 1, 14, 20 or Remarks, Pages 9-12, regarding the newly added limitation filed 06/16/2021, with respect to rejection(s) of claim(s) 1, 14 and 20 under 35 USC § 103 have been fully considered and but they are not persuasive.
Applicant’s argument, Page 8-11, regarding
“As amended, claim 1 requires that a data storage provides a decentralized storage service that uses distributed ledgers and DIDs to verify or authenticate users. Claim 1 also requires that for an entity associated with a second DID to access data associated with a first DID, a scope of permission for accessing data associated with the first DID must be granted to the second DID, such that when the entity accesses the data associated with the first DID, the storage service authenticates the entity based on the distributed ledger(s) and the second DID. Additionally, claim 1 also requires determining a scope of permission based on permission rules associated with the first DID. None of these newly added limitations are disclosed or suggested by Wu. For example, giving a first user's key to another user to allow the other user to access an application disclosed in Wu is not the same as granting a second DID a permission to access data associated with a first DID.”

Examiner respectfully disagrees with the arguments above. Wu discloses a system including “identity chain” and “policy chain” to access one or more resources of a given decentralized application. Examiner believes those chains may be respectively interpreted as the first DID as second DID in the amended claim. With respect to “first DID” in the amended claim, Wu explicitly teaches, in paragraph 0059, “an identity chain (blockchain) 310 is used to store identity records 312 through 318. Since the blockchain is decentralized, the identities thus are stored in a decentralized manner.” Wu teaches a decentralized identity management system or service, which stores an identity record on the decentralized identity blockchain. Wu further teaches that the terms “blockchain,” “chain,” “ledger” and “blockchain ledger” may be used interchangeably in paragraph 0055. As is known in the art, the blockchain or distributed anyone can publish and query a policy file on the policy chain by providing his or her ID name (Emphasis added, analogous to “DID 205” above). Wu explicitly discloses that the policy chain [analogous to “second DID”] automatically checks both the user identity and the administrator identity from the identity chain 510 [analogous to “first DID”] to decide whether the user has certain permission to read or write or both on ledger [analogous to determining a scope of permission to provide decentralized storage service] (Emphasis added). More specifically, Wu teaches the record 522 refers to the user ID and record 524 refers to the administrator ID in the policy chain [See, paragraph 0066 and Fig. 5, which is analogous to the 205 above in the instant application]. For such reasons above, the arguments above are not persuasive and the examiner recommended further clarify and limiting the scope of the independent claim to emphasize the inventive concepts to distinguish the prior art. Please refer to the 35 U.S.C. § 103 section below for the detailed rejection.
Applicant’s argument, Page 12, regarding
“Hockey was cited for disclosing granting a user a read or write or both permissions based on user account information. However, the deficiencies of Wu are not remedied by the inclusion of Hockey, because Hockey also fails to discloses that a data storage provides a decentralized storage service that 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Hockey teaches a permissions management system that user may provide the account credentials and other information. Hockey further discloses, in paragraph 0543, the data management platform 2008 can be configured to store and/or log data onto a blockchain accessible to both the user device 2002 and the third-party server 2004 (Emphasis added). Therefore, the examiner determined Hockey supplements for the conceded deficiencies of Wu.
For the reasons stated above, Examiner respectively disagrees with the Applicant’s argument and asserts that the application is not in condition for allowance. Examiner assert that claims 1, 14 and 20 are rejected for the reason stated above in conjunction with new reasons stated below regarding the new ground(s) of the rejection. 
Conclusion: The combination of Wu et al. (US 20200137064 A1) and Hockey et al. (US 20190318122 A1) discloses the aforementioned limitations of independent claims 1, 14 and 20, rendering the claim limitations obvious before the effective date of the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claim 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of copending Application No. 16/403271 (reference application hereinafter “App-271”) in view of Wu et al. (US 20200137064 A1, listed IDS, hereinafter “Wu”) in view of Hockey et al (US 20190318122 A1, listed IDS, hereinafter Hockey). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding independent claims 1, 14 and 20, claims 1 and 2 of App-271 recite the claimed limitations of independent claims 1, 14 and 20 except the bolded limitations as seen in the below table (Emphasis added).
Instant Application 16/397765 
Co-pending App-271
1, 14 and 20
A computing system comprising: one or more processors; and one or more computer-readable hardware storage media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to:

receive a request from an entity for using data stored in a data storage that is associated with an owner of a first decentralized identifier (DID) as one or more input(s) of an application associated with the entity to generate one or more result(s), wherein the entity is an owner of a second DID, and the data storage provides a decentralized storage service that uses a distributed ledger and DIDs to verify or authenticate users; 

identify one or more characteristics of the application associated with the entity, the one or more characteristics of the application including at least an identity of the entity associated with the application and a purpose of the application;

based on the identified one or more characteristics and permission rules associated with the first DID, determine a scope of permission to access the requested data that is to be granted to the entity 



grant the scope of permission to the entity to use the data stored in the storage that is associated with the owner of the first DID as the one or more input(s) of the application associated with the entity, wherein granting the scope of permission to the entity includes granting the second DID the scope of permission


 
receive the one or more result(s) from the application.


A computing system comprising: one or more processors; and one or more computer-readable media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to: 

receive a request for using data stored in a data storage that is associated with an owner of a first decentralized identifier (DID) as one or more input(s) of an application associated with an entity to generate one or more result(s); 





identify one or more characteristics of the application associated with the entity; 





based on the identified one or more characteristics, determine a scope of permission to access the requested data that is to be used by the application; and 




grant the scope of permission to a container where the application is stored or is stored or is be stored, the container being isolated from both the entity and the data storage of the owner of the first DID, container being configured to execute the application to generate on or more result based on the requested data received by the container.



2
receive the one or more result(s) from the container.


Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 of the co-pending Application contains every elements of claims 1 and 2 of the instant application. 
In a same field of endeavor, Wu further discloses the entity is an owner of a second DID, and the data storage provides a decentralized storage service that uses a distributed ledger and DIDs to verify or authenticate users ([0069-0070] FIG. 6 illustrates an overall process 600 of the interaction between an identity chain 610 [“first DID”, See below or more details Fig. 3, 310, Fig. 5, 510 or Fig. 7, 710 regarding an identity chain (blockchain)] and an application (policy) chain 620 [“second DID”, See more details Fig. 5, 520 (See more details regarding records 522 and 524 in ¶0066, policy chain or 702 and 704 in Fig. 7 or described in U.S. Ser. No. 16/048,785 or Pub. No. US20200034548A1)]. The user and the administrator register themselves on the identity chain 610 in step 0. The user then submits an access request to the policy chain 620 in step 1. In step 2 [“receive a request from an entity”], the policy chain 620 contacts the identity chain 610 to authenticate the user [“verify or authenticate users”]; [0059] an identity chain (blockchain) 310 [“first DID”] is used to store identity records 312 through 318. Since the blockchain is decentralized, the identities thus are stored in a decentralized manner [“decentralized storage service using a distributed ledger and DIDs”]; [0005 or Fig. 9, 904] The registered decentralized identity for the given node is used to access one or more resources of a given decentralized application [“decentralized storage service”]);
based on the identified one or more characteristics and permission rules associated with the first DID, determine a scope of permission to access the requested data that is to be granted to the entity ([0070] The identity chain 610 retrieves authentication data (e.g., certificate) using the user identity in step 3 [“identified one or more characteristics with the first DID”], and responds to the policy chain 620 [“permission rules”] in step 4. The policy chain 620, in step 5, then responds to the user giving the user access consistent with the permission(s) [“characteristics and permission rules associated with the first DID” because of the steps 3-4 above] in the certificate or otherwise denying access);
It would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by App-271 with the teachings of Wu to grant the scope of permission to the entity to use the data stored in the storage that is associated with the owner of the first DID as the one or more input(s) of the application associated with the entity, wherein granting the scope of permission to the entity includes granting the second DID the scope of permission. One of ordinary skill in the art would have been motivated to make this modification because a registered decentralized identity may allow to be controlled by the given node and defined by an identity record stored on the decentralized identity blockchain (Abs.).
([0467] and FIG. 14A or 14B (similarly be applied to the actions), In action 3, the electronic record that is generated by the permissions management system 1304 is stored in the record vault 1402. The record vault 1402 which may be associated with, and identified by, a token (e.g., a unique identifier associated with that electronic record [mapped to “identity of the entity associated with the application”]. The record vault 1402 is stored in the permission management system 1304 as the secure database 1404 in action 5 (See ¶0453); [0484] the external user-facing system/application 1308 may delete the electronic record (as stored in the record vault 1402 or 1404), may add an indication to the electronic record that the external user-facing system/application 1308 has been de-authorized, and/or may change one or more permissions (mapped to “purpose of the application”) associated with the electronic record);
It would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by App-271 and Wu with the teachings of Hockey to include identifying one or more characteristics of the application associated with the entity, the one or more characteristics of the application including at least an identity of the entity associated with the application and a purpose of the application.  One of ordinary skill in the art would have been motivated to make this modification because the permissions management system 1304 [or the computing system] having record vault 1402 may retrieves the identified electronic record, including information related to the electronic record such as various permissions information. The permissions management system 1304 [or the computing system] then compares the transaction details to the permissions information associated with the electronic record, and determines whether the external user-facing system/application 1308 [or entity] is authorized to execute the transaction requested (¶0472).

Regarding dependents claims 2, 3 , 5-8, 10, 12, 13, 15, 16, 18 and 19,  the claims of App-271 as seen in the below table recite the claimed limitations of respective dependent claims except the bolded limitations as seen in the below table.
Instant Application 16/397765 
Co-pending App-271
2 and 15
The computing system of claim 1, wherein the entity is associated with a second DID that is different than the first DID, and wherein the identifying one or more characteristics of the application includes identifying the second DID of the entity
3

The computing system of claim 1, wherein the entity is associated with a second DID that is different than the first DID, and wherein the identifying one or more characteristics of the application includes identifying the second DID of the entity.
3 and 16
The computing system of claim 1, wherein the application associated with the entity is associated with a third DID, and wherein the identifying characteristics of the application includes identifying the third DID of the application.
4
The computing system of claim 1, wherein the application is associated with a third DID that is different than the first DID, and wherein the identifying characteristics of the application includes identifying the third DID of the application.
5 and 18
The computing system of claim 1, wherein the computing system is further caused to: in response to the request from the application, generate a notification to the owner of the first DID that the request has been received.  
6
The computing system of claim 1, wherein the computing system is further caused to: in response to the request from the application, generate a notification to the owner of the first DID that the request has been received.  
6 and 19
The computing system of claim 5, wherein the notification includes a recommended scope of permission.
7
The computing system of claim 6, wherein the user notification includes a recommended scope of permission.
7
The computing system of claim 6, wherein the computing system is further caused to: receive an indication from the owner of the first DID that accepts the recommended scope of permission or that denies the recommended scope of permission.
8
The computing system of claim 7, wherein the computing system is further caused to: receive an indication from the owner of the first DID that accepts the recommended scope of permission or that denies the recommended scope of permission.
8
The computing system of claim 6, wherein the computing system is further caused to: receive an indication from the 

The computing system of claim 7, wherein the computing system is further caused to: receive an indication from the owner of the 

The computing system of claim 1, wherein the computing system is further caused to: generate a notification after the receiving the one or more result(s) from the application.
10
The computing system of claim 1, wherein the computing system is further caused to: generate a notification after the receiving the one or more result(s) from the application stored and executed in the container.
12
The computing system of claim 1, wherein the computing system is further caused to: in response to granting the permission to the entity, accessing the requested data from the data storage; and providing the requested data to the entity.
11
The computing system of claim 1, wherein the computing system is further caused to: in response to granting the permission to the container, accessing the requested data from the data storage; and providing the requested data to the container.
13
The computing system of claim 1, wherein the computing system is further caused to: receive a notification from the data storage indicating that the data storage has provided the requested data to the application.
12
The computing system of claim 1, wherein the computing system is further caused to: receive a notification from the data storage indicating that the data storage has provided the requested data to the container.


Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3, 4 and 6-12 of the co-pending Application contains every elements of claims 2, 3, 5-8, 10, 12, 13, 15, 16, 18 and 19 of the instant application.
	
Regarding claim 4 and 17, the combination of App-271 and Wu and Hockey discloses all elements of the current invention as stated in claim 1 above. The combination further discloses the scope of permission includes at least one of the following: an amount of data permitted to be accessed by the entity ([Hockey: 0160] one or more permissions include at least one of: an indication of an allowable frequency of transactions, an indication of an allowable amount of a transaction, an indication of a type of an allowable transaction, an indication of an allowable amount of transactions within a time period, or an indication of an allowable use of a transaction); 
allowing the entity only to read the data requested ([Wu: 0083] the certificate has {expire date, user.id, permissions granted (read or write or both), issuer (id name and public key)} and is signed by the private key of the administrator (where the corresponding public key is stored in the identity record of the administrator on the identity chain 710)); allowing the entity only to access the requested data within a predetermined time frame ([Hockey: 0160] one or more permissions include at least one of: an indication of an allowable frequency of transactions, an indication of an allowable amount of a transaction, an indication of a type of an allowable transaction, an indication of an allowable amount of transactions within a time period, or an indication of an allowable use of a transaction); 
allowing the entity only to access the requested data a predetermined number of times ([Hockey: 0160] one or more permissions include at least one of: an indication of an allowable frequency of transactions, an indication of an allowable amount of a transaction, an indication of a type of an allowable transaction, an indication of an allowable amount of transactions within a time period, or an indication of an allowable use of a transaction); and 
allowing the entity only to use the requested data as the one or more input(s) of the application to generate the one or more result(s) ([Wu: 0070] The policy chain 620, in step 5, then responds to the user giving the user access consistent with the permission(s) in the certificate or otherwise denying access; [Hockey: 0459] In action 9, the external user-facing system/application 1308 may provide user account information to the user computing device 1314).

Regarding claim 9, the combination of App-271 and Wu and Hockey discloses all elements of the current invention as stated in claim 1. The combination discloses the computing system of claim 1, wherein the computing system is further caused to: receive an indication from the owner of the first DID [Wu: 0070] and FIG. 6, The identity chain 610 [mapped to “owner of the first DID”] retrieves authentication data (e.g., certificate) using the user identity in step 3, and responds [mapped to “indication”] to the policy chain 620 in step 4; [Hockey: 0492] the user may alter or update one or more permissions granted to the external user-facing system/application 1308. For example, the user may change a frequency of allowed transactions, change a value of allowed transactions [mapped to “desired scope of permission”], and/or the like).

Regarding claim 11, the combination of App-271 and Wu and Hockey discloses all elements of the current invention as stated in claim 1. The combination discloses the computing system of claim 1, wherein the computing system is further caused to: receive an input from the owner of the first DID that includes a new scope of permission that is to be granted to the entity or the application, the new scope permission allowing the entity or the application to access an additional scope of data ([Wu: 0070] and FIG. 6, The identity chain 610 [mapped to “owner of the first DID”] retrieves authentication data (e.g., certificate) using the user identity in step 3, and responds [mapped to “indication”] to the policy chain 620 in step 4; [Hockey: 0492] the user may alter or update one or more permissions granted [mapped to “new scope permission”] to the external user-facing system/application 1308. For example, the user may change a frequency of allowed transactions, change a value of allowed transactions, and/or the like).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20200137064 A1, listed IDS, hereinafter “Wu”) in view of Hockey et al (US 20190318122 A1, listed IDS, hereinafter Hockey).
Regarding claim 1, (Currently Amended) Wu a computing system comprising: one or more processors; and one or more computer-readable hardware storage media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to (FIG. 11, 1110 and 1112): 
receive a request from an entity for using data stored in a data storage that is associated with an owner of a first decentralized identifier (DID) as one or more input(s) of an application associated with the entity to generate one or more result(s), wherein the entity is an owner of a second DID, and the data storage provides a decentralized storage service that uses a distributed ledger and DIDs to verify or authenticate users ([0069-0070] FIG. 6 illustrates an overall process 600 of the interaction between an identity chain 610 [“first DID”, See below or more details Fig. 3, 310, Fig. 5, 510 or Fig. 7, 710 regarding an identity chain (blockchain)] and an application (policy) chain 620 [“second DID”, See more details Fig. 5, 520 (See more details regarding records 522 and 524 in ¶0066, policy chain or 702 and 704 in Fig. 7 or described in U.S. Ser. No. 16/048,785 or Pub. No. US20200034548A1)]. The user and the administrator register themselves on the identity chain 610 in step 0. The user then submits an access request to the policy chain 620 in step 1. In step 2 [“receive a request from an entity”], the policy chain 620 contacts the identity chain 610 to authenticate the user [“verify or authenticate users”]; [0059] an identity chain (blockchain) 310 [“first DID”] is used to store identity records 312 through 318. Since the blockchain is decentralized, the identities thus are stored in a decentralized manner [“decentralized storage service using a distributed ledger and DIDs”]; [0005 or Fig. 9, 904] the registered decentralized identity for the given node is used to access one or more resources of a given decentralized application [“decentralized storage service”]); 
based on the identified one or more characteristics and permission rules associated with the first DID, determine a scope of permission to access the requested data that is to be granted to the entity ([0070] The identity chain 610 retrieves authentication data (e.g., certificate) using the user identity in step 3 [“identified one or more characteristics with the first DID”], and responds to the policy chain 620 [“permission rules”] in step 4. The policy chain 620, in step 5, then responds to the user giving the user access consistent with the permission(s) [“characteristics and permission rules associated with the first DID” because of the steps 3-4 above] in the certificate or otherwise denying access); 
grant the scope of permission to the entity to use the data stored in the storage that is associated with the owner of the first DID as the one or more input(s) of the application associated with the entity, wherein granting the scope of permission to the entity includes granting the second DID the scope of permission([0066-0067] The policy chain 520 [“second DID”] automatically checks both the user identity and the administrator identity from the identity chain 510 [“first DID”] to decide whether the user has certain permission [“granting the scope of permission to the entity”]; [0070] and FIG.6, The application (policy) chain 620, in step 5, then responds to the user giving the user access consistent with the permission(s) in the certificate [“associated with the owner of the first DID” because of the steps 3 and 4 above] or otherwise denying access; [0080-0083] As noted above, the certificate has the certificate has {expire date, user.id, permissions granted (read or write or both), issuer (id name and public key)} [“scope of permission includes granting the second DID”] so that the user 704 may have certain permission from the administrator 702 which is also illustrated in process 700 of FIG. 7 (step d)).

In a same field of endeavor, Hockey discloses the system, wherein identify one or more characteristics of the application associated with the entity, the one or more characteristics of the application including at least an identity of the entity associated with the application and a purpose of the application ([0467 and FIG. 14A or 14B] In action 3, the electronic record that is generated by the permissions management system 1304 is stored in the record vault 1402. The record vault 1402 which may be associated with, and identified by, a token (e.g., a unique identifier associated with that electronic record [“identity of the entity associated with the application”]. The record vault 1402 is stored in the permission management system 1304 as the secure database 1404 in action 5 (See more details ¶0453); [0484] the external user-facing system/application 1308 may delete the electronic record (as stored in the record vault 1402 or 1404), may add an indication to the electronic record that the external user-facing system/application 1308 has been de-authorized, and/or may change one or more permissions [“purpose of the application”] associated with the electronic record);
receive the one or more result(s) from the application ([0459] In action 9, the external user-facing system/application 1308 may provide user account information to the user computing device 1314 (e.g., via a software application on the user computing device 1314)).
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Wu with the teachings of Hockey to include identifying one or more characteristics of the application associated with the entity, the one or more characteristics of the application including at least an identity of the entity associated with the application and a purpose of the application; receive the one or more result(s) from the application.  One of ordinary skill in the art the permissions management system 1304 [or the computing system] having record vault 1402 may retrieves the identified electronic record, including information related to the electronic record such as various permissions information. The permissions management system 1304 [or the computing system] then compares the transaction details to the permissions information associated with the electronic record, and determines whether the external user-facing system/application 1308 [or entity] is authorized to execute the transaction requested (¶0472).

Regarding claim 2, (Original) the combination of Wu and Hockey discloses all elements of the current invention as stated in claim 1 above. The combination discloses further the computing system of claim 1, wherein the entity is associated with a second DID that is different than the first DID, and wherein the identifying one or more characteristics of the application includes identifying the second DID of the entity ([Wu: 0059-0061] an identity chain (decentralized blockchain) 310 is used to store identity records 312 through 318. Each record is key-value based. The first entry of the triple is the public key (Pk) corresponding to the private key held by the owner of the identity. The user can use the private key to prove that he actually controls the identity, while anyone can use the public key stored in the identity to verify that claim).

Regarding claim 3, (Original) the combination of Wu and Hockey discloses all elements of the current invention as stated in claim 1 above. The combination discloses further the computing system of claim 1, wherein the application associated with the entity is associated with a third DID, and wherein the identifying characteristics of the application includes identifying the third DID of the application ([Wu: 0059-0061] an identity chain (decentralized blockchain) 310 is used to store identity records 312 through 318. Each record is key-value based. The first entry of the triple is the public key (Pk) corresponding to the private key held by the owner of the identity. The user can use the private key to prove that he actually controls the identity, while anyone can use the public key stored in the identity to verify that claim).

Regarding claim 4, (Previously Presented) the combination of Wu and Hockey discloses all elements of the current invention as stated in claim 1 above. The combination discloses further the computing system of claim 1, wherein the scope of permission includes at least one of the following: 
an amount of data permitted to be accessed by the entity ([Hockey: 0160] one or more permissions include at least one of: an indication of an allowable frequency of transactions, an indication of an allowable amount of a transaction, an indication of a type of an allowable transaction, an indication of an allowable amount of transactions within a time period, or an indication of an allowable use of a transaction);
allowing the entity only to read the data requested ([Wu: 0083] the certificate has {expire date, user.id, permissions granted (read or write or both), issuer (id name and public key)} and is signed by the private key of the administrator (where the corresponding public key is stored in the identity record of the administrator on the identity chain 710));
allowing the entity only to access the requested data within a predetermined time frame ([Hockey: 0160] one or more permissions include at least one of: an indication of an allowable frequency of transactions, an indication of an allowable amount of a transaction, an indication of a type of an allowable transaction, an indication of an allowable amount of transactions within a time period, or an indication of an allowable use of a transaction); 
allowing the entity only to access the requested data a predetermined number of times ([Hockey: 0160] one or more permissions include at least one of: an indication of an allowable frequency of transactions, an indication of an allowable amount of a transaction, an indication of a type of an allowable transaction, an indication of an allowable amount of transactions within a time period, or an indication of an allowable use of a transaction); and
allowing the entity only to use the requested data as the one or more input(s) of the application to generate the one or more result(s) ([Wu: 0070] The policy chain 620, in step 5, then responds to the user giving the user access consistent with the permission(s) in the certificate or otherwise denying access; [Hockey: 0459] In action 9, the external user-facing system/application 1308 may provide user account information to the user computing device 1314).

Regarding claim 5, (Currently Amended) the combination of Wu and Hockey discloses all elements of the current invention as stated in claim 1. The combination discloses the computing system of claim 1, wherein the computing system is further caused to: in response to a request from the application, generate a notification to the owner of the first DID that the request has been received ([Wu: 0070] and FIG. 6, After the policy chain 620 contacts the identity chain 610 [mapped to “owner of the first DID”] to authenticate the user in step 2, the identity chain 610 retrieves authentication data (e.g., certificate) using the user identity [mapped to “notification”] in step 3).

Regarding claim 6, (Previously Presented) the combination of Wu and Hockey discloses all elements of the current invention as stated in claim 5. The combination discloses further the computing system of claim 5, wherein the notification includes a recommended scope of permission ([Wu: 0070] and FIG. 6, the identity chain 610 retrieves authentication data (e.g., certificate) using the user identity [mapped to “notification”] in step 3; [Hockey: 0322] The setting of access permissions can be performed pre-emptively within a management user interface. For example, a user may select an option to limit [recommended scope of permission] the sharing of the financial report with secondary third-parties; [Hockey: 0483] the user may have the option of requesting de-authorization [recommended scope of permission] of the external user-facing system/application 1308).

Regarding claim 7, (Previously Presented) the combination of Wu and Hockey and Hockey discloses all elements of the current invention as stated in claim 6. The combination discloses the computing system of claim 6, wherein the computing system is further caused to: receive an indication from the owner of the first DID that accepts the recommended scope of permission or that denies the recommended scope of permission ([Wu: 0070] and FIG. 6, The identity chain 610 [mapped to “owner of the first DID”] retrieves authentication data (e.g., certificate) using the user identity in step 3, and responds [mapped to “indication”] to the policy chain 620 in step 4; [Hockey: 0322] The setting of access permissions can be performed pre-emptively within a management user interface. For example, a user may select an option to limit [recommended scope of permission] the sharing of the financial report with secondary third-parties).

Regarding claim 8, (Previously Presented) the combination of Wu and Hockey and Hockey discloses all elements of the current invention as stated in claim 6. The combination discloses the computing system of claim 6, wherein the computing system is further caused to: receive an indication from the owner of the first DID that modifies the recommended scope of permission to a different scope of permission determined by the owner of the first DID ([Wu: 0070] and FIG. 6, The identity chain 610 [mapped to “owner of the first DID”] retrieves authentication data (e.g., certificate) using the user identity in step 3, and responds [mapped to “indication”] to the policy chain 620 in step 4; [Hockey: 0492] the user may alter or update one or more permissions granted [mapped to “different scope of permission”] to the external user-facing system/application 1308. For example, the user may change a frequency of allowed transactions, change a value of allowed transactions, and/or the like).

Regarding claim 9, (Original) the combination of Wu and Hockey discloses all elements of the current invention as stated in claim 1. The combination discloses the computing system of claim 1, wherein the computing system is further caused to: receive an indication from the owner of the first DID indicating a desired scope of permission ([Wu: 0070] and FIG. 6, The identity chain 610 [mapped to “owner of the first DID”] retrieves authentication data (e.g., certificate) using the user identity in step 3, and responds [mapped to “indication”] to the policy chain 620 in step 4; [Hockey: 0492] the user may alter or update one or more permissions granted to the external user-facing system/application 1308. For example, the user may change a frequency of allowed transactions, change a value of allowed transactions [mapped to “desired scope of permission”], and/or the like).

Regarding claim 10, (Original) the combination of Wu and Hockey discloses all elements of the current invention as stated in claim 1. The combination discloses the computing system of claim 1, wherein the computing system is further caused to: generate a notification after the receiving the one or more result(s) from the application ([Hockey: 0459] In action 9, the external user-facing system/application 1308 may provide user account information to the user computing device 1314).

Regarding claim 11, (Original) the combination of Wu and Hockey discloses all elements of the current invention as stated in claim 1.The combination discloses the computing system of claim 1, wherein the computing system is further caused to: receive an input from the owner of the first DID that includes a new scope of permission that is to be granted to the entity or the application, the new scope permission allowing the entity or the application to access an additional scope of data ([Wu: 0070] and FIG. 6, The identity chain 610 [mapped to “owner of the first DID”] retrieves authentication data (e.g., certificate) using the user identity in step 3, and responds [mapped to “indication”] to the policy chain 620 in step 4; [Hockey: 0492] the user may alter or update one or more permissions granted [mapped to “new scope permission”] to the external user-facing system/application 1308. For example, the user may change a frequency of allowed transactions, change a value of allowed transactions, and/or the like).

Regarding claim 12, (Original) the combination of Wu and Hockey discloses all elements of the current invention as stated in claim 1. The combination discloses the computing system of claim 1, wherein the computing system is further caused to: in response to granting the permission to the entity, accessing the requested data from the data storage; and providing the requested data to the entity ([Hockey: 0459-0460] and FIG. 14A, After action 8 (state below about data from the data storage), the external user-facing system/application 1308 may provide user account information to the user computing device 1314 (e.g., via a software application on the user computing device 1314) in action 9).

Regarding claim 13, (Original) the combination of Wu and Hockey discloses all elements of the current invention as stated in claim 1. The combination discloses the computing system of claim 1, wherein the computing system is further caused to: receive a notification from the data storage indicating that the data storage has provided the requested data to the application ([0453] and FIG. 14A, As noted in claim 1, the permissions management system 1304 may store the token and/or the access key in a secure database 1404 (which may be similar to the record vault 1402) in action 5; [Hockey: 0459] In action 8, user account data stored in the database 1404 is requested by and/or provided to the external user-facing system/application 1308).

Regarding independent claim 14 and 20, they are a method and a computer implemented process for executing an application that respectively corresponds to the independent claim 1. Therefore, the claims are rejected for at least the same reasons as the system of claim 1.

Regarding claim 15, it is a method claim that corresponds to the claim 2. Therefore, the claim is rejected for at least the same reasons as the system of claim 2.

Regarding claim 16, it is a method claim that corresponds to the claim 3. Therefore, the claim is rejected for at least the same reasons as the system of claim 3. 

Regarding claim 17, it is a method claim that corresponds to the claim 4. Therefore, the claim is rejected for at least the same reasons as the system of claim 4.

Regarding claim 18, it is a method claim that corresponds to the claim 5. Therefore, the claim is rejected for at least the same reasons as the system of claim 5.

Regarding claim 19, it is a method claim that corresponds to the claim 6. Therefore, the claim is rejected for at least the same reasons as the system of claim 6.
Conclusion
Decentralized database identity management system: Singh et al. (US 20200204557 A1, IDS listed):  [0044-0045] The network 100 may be a public or a permissioned blockchain network, such as a Hyperledger Fabric or Ethereum network. The network 100 includes a plurality of attribute custodians 104, shown as attribute custodians 104A through 104M, and 104N. The attribute custodians 104 are nodes or peers that act as attribute owners. 
Decentralized policy publish and query system for multi-cloud computing environment: Wu et al. (US 20200034548 A1): [0049-0051] FIG. 3 illustrates decentralized policy publish and query features of a decentralized data protection and management system 300, according to an illustrative embodiment. A decentralized storage network (DSN) 310 and a blockchain network 320 which utilizes policy chaincode 322 to manage blockchain ledger 324. DSN 310 is used to store the policy file, making the policy file retrievable by each client (node) in the system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524.  The examiner can normally be reached on campus 9:00 AM- 5:00 PM, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493